1
2
3                                                                      O
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
      CONSUELO GUTIERREZ,                         Case No. 2:18-cv-04279-GW-KES
11
                   Plaintiff,
12
            v.                                   ORDER ACCEPTING REPORT AND
13                                               RECOMMENDATION OF UNITED
14                                                STATES MAGISTRATE JUDGE
      NANCY A. BERRYHILL, Acting
15    Commissioner of Social Security,
16                 Defendant.
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint (Dkt. 1),
19   the other records on file herein, and the Report and Recommendation of the United
20   States Magistrate Judge (Dkt. 24). No objections to the Report and Recommendation
21   were filed, and the deadline for filing such objections has passed. The Court accepts
22   the findings and recommendations of the Magistrate Judge.
23         IT IS THEREFORE ORDERED that Judgment be entered dismissing this
24   action in its entirety without prejudice.
25
26   DATED: March 22, 2019                   ____________________________________
27                                           GEORGE H. WU
                                             UNITED STATES DISTRICT JUDGE
28
